DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, Figures 3-5 and 8 in the reply filed on 09/07/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Yeh et al. U.S. Patent Publication No. 2020/0064702 (hereinafter Yeh).
Consider claim 1, Yeh teaches a display device comprising: a base part comprising a display area comprising a plurality of pixels (Figure 2, 22. Figure 4, AA) each having at least one switching element and a light-emitting element (Figure 3, TD and 44), a non-display area surrounding the display area (Figure 4, IAI surrounding AA), and a through hole surrounded by the display area (Figure 4, IA2. Figure 10, 52 and AA); a plurality of first lines extending in a first direction on the base part (Figure 10, D (see also 104 and 102)) and connected to the plurality of pixels [0062]; and connection lines bypassing the through hole and extending in the display area (Figure 10, 114 and 116) to connect between the first lines spaced apart from one another by the through hole among the plurality of first lines (Figure 10, D lines are connected by 114 and 116 at 110 and 108).

Consider claim 2, Yeh teaches all the limitations of claim 1. In addition, Yeh teaches wherein each of the connection lines comprises: a first portion connected to a first line terminated at one side of the through hole (Figure 10, horizontal line connected to vertical line (see also 104) at 110) ; a second portion connected to the first portion and extending in a direction parallel to the first line (Figure 10, vertical portion of line 106 (see also 116) parallel to D or 102); and a third portion connecting the first line terminated at an opposite side of the through hole with the second portion (Figure 10, horizontal line connected to vertical line (see also 102) at 108).

Consider claim 6, Yeh teaches all the limitations of claim 1. In addition, Yeh teaches wherein the plurality of first lines comprises: a plurality of data lines configured to supply a data voltage to each of the plurality of pixels (Figure 10, D); and a plurality of driving voltage lines configured to supply a driving voltage to each of the plurality of pixels ([0056] refers to ELVDD (see also figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh as applied to claim 1 above, and further in view of Choi et al. U.S. Patent Publication No. 9,853,096 (hereinafter Choi).
Consider claim 4, Yeh teaches all the limitations of claim 1. In addition, Yeh teaches supplemental data lines 106 may be formed from a layer of metal between passivation layer 72 and organic planarization layer 74 (as shown in FIG. 9) or another desired layer of metal in [0065] and figure 10. 
Yeh does not appear to specifically disclose a first conductive layer comprising a first anode connection electrode connected to the at least one switching element; and a second conductive layer on the first conductive layer and comprising a second anode connection electrode connecting the first anode connection electrode with the light-emitting element, wherein the plurality of first lines and the second portion of each of the connection lines are in one of the first and second conductive layers, and the first portion of each of the connection lines is in the other of the first and second conductive layers.
However, in a related field of endeavor, Choi teaches an inactive area may be enclosed by the pixels in the active area (see abstract) and further teaches a first conductive layer comprising a first anode connection electrode connected to the at least one switching element (Figure 9, 50-1, 53-1 and 28); and a second conductive layer on the first conductive layer and comprising a second anode connection electrode connecting the first anode connection electrode with the light-emitting element (Figure 9, 50-2, 53-2, 53-1, 26 and 42). In addition, Choi teaches in figure 9, data lines D and supplemental data lines D’ formed on first conductive layer and second conductive layer respectively. Thus, the combination teaches that the plurality of first lines and the second portion of each of the connection lines are in one of the first and second conductive layers, and the first portion of each of the connection lines is in the other of the first and second conductive layers since Yeh teaches that supplemental data lines 106 may be formed from a layer of metal between passivation layer 72 and organic planarization layer 74 (as shown in FIG. 9) or another desired layer of metal and Choi teaches data lines D and supplemental data lines D’ formed on first conductive layer and second conductive layer respectively.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide two conductive layers as taught by Choi with the benefit that source-drain metal layer may be shorted to anode 42 of light-emitting diode 26 using a metal via structure. The metal via structure may be a metal via that includes lower via portion 53-1, which passes through a dielectric layer such as lower planarization layer 50-1, and that includes upper via portion 53-2, which passes through a dielectric layer such as upper planarization layer 50-2. Portions of the metal layer that form source-drain terminals 520 for transistor 28 may be used in forming data lines D on dielectric layer 540 under planarization layer 50-1. Portions of the metal layer that form via 53-1 may form supplemental data lines D′ on planarization layer 50-1. Upper planarization layer 50-2 may overlap data lines D′ and layer 50-1, so that data lines D′ are interposed between upper planarization layer 50-2 and lower planarization layer 50-1 as suggested in column 6, lines 55-67 and column 7, lines 1-8. In addition, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to form portions and lines in a first or second conductive layer in order to meet design choices since Yeh suggests that lines may be formed in a desired layer of metal.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh as applied to claim 1 above, and further in view of Zhan et al. U.S. Patent Publication No. 2019/0123066 (hereinafter Zhan).
Consider claim 7, Yeh teaches all the limitations of claim 1. 
Yeh does not appear to specifically disclose a plurality of second lines extending in a second direction crossing the first direction on the base part to be connected to the plurality of pixels; a first gate driver on one side of the non-display area to supply gate signals to the plurality of second lines; and a second gate driver on an opposite side of the non-display area to supply gate signals to the plurality of second lines, wherein the first gate driver is configured to supply a gate signal to a second line terminated at one side of the through hole among the plurality of second lines, and wherein the second gate driver is configured to supply a gate signal to a second line terminated at an opposite side of the through hole.
However, in a related field of endeavor, Zhan teaches an opening area 2024 in figure 9 and further teaches a plurality of second lines extending in a second direction crossing the first direction on the base part to be connected to the plurality of pixels (Figure 9, 2031); a first gate driver on one side of the non-display area to supply gate signals to the plurality of second lines (Figure 9, 901); and a second gate driver on an opposite side of the non-display area to supply gate signals to the plurality of second lines (Figure 9, 902), wherein the first gate driver is configured to supply a gate signal to a second line terminated at one side of the through hole among the plurality of second lines, and wherein the second gate driver is configured to supply a gate signal to a second line terminated at an opposite side of the through hole [0082].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide first gate driver for one side and second gate driver for an opposite side as taught by Zhan with the benefit that it may not be necessary to connect the first gate line arranged on the left side of the first display area with the first gate line arranged on the right side of the first display area through the gate lead line, that is, crossover design for the gate lines in the wiring area may not be necessary, thereby simplifying wiring as suggested in [0083].

Consider claim 8, Yeh and Zhan teach all the limitations of claim 7. In addition, Yeh teaches wherein the plurality of second lines comprises: a plurality of gate lines configured to supply a gate signal to each of the plurality of pixels (Figure 3 and [0030], GI); and a plurality of emission control lines configured to supply an emission signal to each of the plurality of pixels (Figure 3 and [0030], emission control signals EM).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et. al. U.S. Patent Publication No. 2017/0288003 teaches a display area DA with a through portion TH and connection lines DCL in figure 17.
Kang et al. U.S. Patent Publication No. 2017/0162111 teaches a display area with hole H and connecting lines CL1 and CL2 in figure 9. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621